FILED
                            NOT FOR PUBLICATION                              JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SERAFIN CRUZ-SANCHEZ,                            No.   14-73300

              Petitioner,                        Agency No. A200-946-741

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Serafin Cruz-Sanchez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable and denying his motion to

suppress evidence and terminate proceedings. We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo the denial of a motion to suppress, and claims of

constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011). We deny the petition for review.

      The agency did not err in denying Cruz-Sanchez’s motion to suppress the

Form I-213, where Cruz-Sanchez did not demonstrate that the I-213 was obtained

through an egregious violation of the Fourth Amendment. See Lopez-Rodriguez v.

Mukasey, 536 F.3d 1012, 1018 (9th Cir. 2008) (a Fourth Amendment violation is

egregious if evidence is obtained by a deliberate violation of the Fourth

Amendment, or by conduct a reasonable officer should have known is in violation

of the Constitution).

      The agency did not err or violate Cruz-Sanchez’s due process rights by

admitting the I-213 into evidence, where the I-213 was probative, its admission

was fundamentally fair, and Cruz-Sanchez did not demonstrate that it was

inaccurate or obtained by coercion. See Sanchez v. Holder, 704 F.3d 1107, 1109

(9th Cir. 2012); Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995) (“[I]nformation

on an authenticated immigration form is presumed to be reliable in the absence of

evidence to the contrary presented by the alien.”); Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and substantial prejudice to prevail on a due

process claim).


                                          2                                   14-73300
      We reject Cruz-Sanchez’s contention that he was entitled to confront the

preparer of the I-213 in court. See 8 U.S.C. § 1229a(b)(4)(B); Espinoza, 45 F.3d at

311 (the immigration judge was not required to permit cross-examination of the

I-213’s preparer).

      Finally, we reject Cruz-Sanchez’s contention that the BIA failed to address

all issues raised on appeal. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (agency need not “write an exegesis on every contention” (internal citation

omitted)).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-73300